DETAILED ACTION

This office action is in response to the application filed on 05/15/2020.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawing
The drawing submitted on 05/15/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-6, 16-18 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Kong et al. (US Patent or PG Pub. No. 20170063246, hereinafter ‘246).
Claim 1, ‘246 teaches a converter system (e.g., see Fig. 2-4) including: a primary-side circuit (e.g., 210) configured to be coupled to an energy source (e.g., Vin, see Fig. 2-4); a secondary-side circuit (e.g., 220) configured to be coupled to a load (e.g., LOAD), the secondary-side circuit including an energy storage device (e.g., Ns of T1) and at least one switching device (e.g., S2) configured to control a load current (e.g., I_out) provided by the energy storage device to the load (e.g., see Fig. 2-4); and a controller (e.g., U2) configured to be coupled to the primary-side circuit and the secondary-side circuit, the controller being further configured to: determine a parameter (e.g., Vd-s) indicative of an energy level of the energy storage device (e.g., see Fig. 2-4); and control, based on the parameter indicating that the energy level of the energy storage device is below a discharge energy level (e.g., when Vd-s reaching S2 OFF Threshold which corresponding the secondary current ramp down to zero at T1, see [0006]), the at least one switching device to be in an open and non-conducting position (e.g., S2 being turned OFF at T1, see [0006][0011][0023][0024], Fig. 2-4).
Claim 2, ‘246 teaches the limitations of claim 1 as discussed above.  It further teaches that a transformer (e.g., Transformer T1) having a primary coil (e.g., Np) coupled to the primary-side circuit and at least one secondary coil (e.g., Ns) coupled to the secondary-side circuit, wherein the energy storage device includes the at least one secondary coil (e.g., see Fig. 2-4).

Claim 4, ‘246 teaches the limitations of claim 2 as discussed above.  It further teaches that a current detection circuit configured to detect a value of an output current provided by the at least one secondary coil (e.g., Vd-s being function of the secondary coil/winding current, during the S2 ON time, see Fig. 2-4).
Claim 5, ‘246 teaches the limitations of claim 2 as discussed above.  It further teaches that wherein the controller is further configured to: determine whether a value of an output current is below a current value corresponding to the discharge energy level of the energy storage device (e.g., when Vd-s reaching S2 OFF threshold, see Fig. 2-4); and control the at least one switching device to be in the open and non-conducting position responsive to determining that the value of the output current is below the current value corresponding to the discharge energy level of the energy storage device (e.g., S2 being turned OFF at T1, see [0006][0011][0023][0024], Fig. 2-4).
Claim 6, ‘246 teaches the limitations of claim 2 as discussed above.  It further teaches that wherein the parameter includes a value of an output current provided by the at least one secondary coil (e.g., the current passing S2, see Fig. 2-4).
For method claims 16-18, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kong et al. (US Patent or PG Pub. No. 20170063246, hereinafter ‘246), in view of Jun et al. (US Patent or PG Pub. No. 20190058450, hereinafter ‘450).
Claim 7, ‘246 teaches the limitations of claim 2 as discussed above.  ‘246 does not explicitly disclose that the primary-side circuit further comprising a plurality of switching devices configured to control an input current through the primary coil.
‘450 discloses a power converter wherein the primary-side circuit further comprising a plurality of switching devices (e.g., S1, S2, Active Clamp Switch, see Fig. 3) configured to control an input current through the primary coil (e.g., see Abstract, [0025]; Fig. 3-5).  It further discloses that the display device can display the charging status of the battery in real time (e.g., see col. 2, lines 5-30).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the converter to include the controller with the plurality of switching devices on the primary side as disclosed in ‘450, because it provides zero voltage switching of the primary side power switch with valley/peak detection (e.g., see [0021]-[0024], Fig. 3-5).
Claims 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kong et al. (US Patent or PG Pub. No. 20170063246, hereinafter ‘246), in view of Babazadeh et al. (US Patent or PG Pub. No. 9929663, hereinafter ‘663).
Claim 10, ‘246 teaches a converter system having a primary-side circuit (e.g., 210), a secondary-side circuit (e.g., 220), an energy storage device (e.g., Ns of T1), and at least one switching device (e.g., S2) configured to control a load current (e.g., I_out) provided by the energy storage device to a load (e.g., see Fig. 2-4), a controller 
‘246 does not explicitly disclose that the controller comprising a non-transitory computer-readable medium storing thereon sequences of computer-executable instructions for controlling the converter system, the sequences of computer-executable instructions including instructions that instruct at least one processor to perform the determining and controlling as recited above.
‘663 a DC/DC power converter with a controller comprising (e.g., 160) a non-transitory computer-readable medium (e.g., non-volatile memory such as flash) storing thereon sequences of computer-executable instructions for controlling the converter system, the sequences of computer-executable instructions including instructions that instruct at least one processor (e.g., the DSP, ASIC, or general-purpose processor) to perform the determining and controlling functions for controlling the power converter (e.g., see col. 6 lines 53-65, Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the converter to include the controller with the non-transitory computer-readable medium storing thereon sequences of computer-executable instructions and excused by a processor for controlling the power converter 
Claim 11, the combination of ‘246 and ‘663 disclose the limitations of claim 10 as discussed above.  ‘246 further discloses that wherein the converter system further comprises a transformer (e.g., Transformer T1) having a primary coil (e.g., Np) coupled to the primary-side circuit and at least one secondary coil  (e.g., Ns) coupled to the secondary-side circuit, the energy storage device including the at least one secondary coil, and the at least one secondary coil being configured to provide an output current including the load current, and to detect a value of the output current provided by the at least one secondary coil (e.g., Vd-s being function of the secondary coil/winding current, during the S2 ON time, see Fig. 2-4).
Claim 12, the combination of ‘246 and ‘663 disclose the limitations of claim 10 as discussed above.  ‘246 further discloses that wherein the instructions are further configured to instruct the at least one processor to: determine whether a value of an output current is below a current value corresponding to the discharge energy level of the energy storage device (e.g., when Vd-s reaching S2 OFF threshold, see Fig. 2-4); and control the at least one switching device to be in the open and non-conducting position responsive to determining that the value of the output current is below the current value corresponding to the discharge energy level of the energy storage device (e.g., S2 being turned OFF at T1, see [0006][0011][0023][0024], Fig. 2-4).
Claim 13, the combination of ‘246 and ‘663 disclose the limitations of claim 10 as discussed above.  ‘246 further discloses that wherein the converter system further comprises a transformer (e.g., Transformer T1) having a primary coil (e.g., Np) coupled .
Allowable Subject Matter
Claims 8-9, 14-15, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 8-9, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the controller is further configured to: determine a phase angle between the plurality of switching devices; … determine a duty cycle of the at least one switching device based on the phase angle between the plurality of switching devices.
For claims 14-15, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the converter system further comprises a transformer having a primary coil coupled to the primary-side circuit, the primary-side circuit further having a plurality of switching devices configured to control an input current through the primary-side circuit, and at least one secondary coil coupled to the secondary-side circuit, and wherein the instructions further instruct the at least one processor to: determine a phase angle between the plurality of switching devices; … determine a duty cycle of the at least one 
For claims 19-20, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the converter system further having a transformer having a primary coil coupled to the primary-side circuit, the primary-side circuit further having a plurality of switching devices configured to control an input current through the primary-side circuit, and at least one secondary coil coupled to the secondary-side circuit, and wherein the method further comprises: determining a phase angle between the plurality of switching devices; … determining a duty cycle of the at least one switching device based on the phase angle between the plurality of switching devices.
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838